      Case 2:19-cv-03728-HB Document 22 Filed 06/08/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EMANUEL JACOBS, et al.              :         CIVIL ACTION
                                    :
         v.                         :
                                    :
LG ELECTRONICS, USA, INC.           :         NO. 19-3728

                                   ORDER

         AND NOW, this       8th        day of June, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the Motion of LG Electronics, U.S.A., Inc. for

Summary Judgment on plaintiffs’ claims for physical and

emotional damages and loss of consortium (Doc. # 15) is GRANTED.



                                        BY THE COURT:



                                        /s/ Harvey Bartle III__ _____
                                                                    J.
